Title: From Thomas Jefferson to Archibald Campbell, 18 August 1793
From: Jefferson, Thomas
To: Campbell, Archibald



Sir
Philadelphia Aug. 18. 1793.

I have received your favor of the 13th. inst. and am obliged to you for your attention to my little affair of the wine. I must beg the favor of you to send it to Richmond to Colo. Robert Gamble merchant to whom I write on the subject by this post. I must trouble you either to draw on me here for the freight, payable at 3. days sight, or let me know the amount and I will remit it to you in a post bill, whichever will best suit you, including therein the freight to Richmond, if you please, because I had rather pay it here than there. I will thank you to send it by the first safe conveyance to Richmond, and not to any other place from which it will be to be reshipped for Richmond. As I go to Virginia soon, I should wish it to be arrived in time at my own house.
  Mr. Fenwick has sent me no particular invoice, but an account only in which, among other articles, this occupies one line, to wit.  14 cases of 36. bottles each is 504. bottles Medoc (bottles included) 1008.₶ The exchange at the foot of the account is 15d. sterl. for 3.₶ and 4/6 sterl. the dollar. Not knowing how the duty is paid, whether on the wine and bottles together or separately I give you their statement separately thus.



₶ 



504. bottles of Medoc, bottle included,
1008.



bottles & bottling, corks &c
 252.



  cost of wine exclusive of bottles
 756
at the above exchange is 70. Dollars.


If I can be informed of the amount of the duty I will send the necessary obligation for it to Baltimore or give it here, as the collector pleases. Repeating my thanks for your trouble & attention, I am Sir Your most obedt & most humble servt

Th: Jefferson

